Citation Nr: 1205267	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-23 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for the residuals of spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1962 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In March 2011, the Board, among other things, remanded the issue of entitlement to a compensable rating for residuals of spontaneous pneumothorax with thoracotomy scar for additional development.  An October 2011 rating decision established a separate compensable rating for a surgical scar to the anterior truck associated with spontaneous pneumothorax.  As the Veteran has expressed no disagreement with the assigned rating or effective date, the Board finds the issue listed on the title page of this decision is the only matter remaining for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's residuals of spontaneous pneumothorax are manifested by remote history of pleurisy with underlying bronchiectasis/bronchiolectasis described as a mild obstructive lung disease; subjective complaints of shortness of breath and pain; and pulmonary function testing results of FVC of 111 percent predicted and FEV-1 of 104 percent predicted.



CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of spontaneous pneumothorax have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.9, Diagnostic Code 6843 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in October 2007 and October 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claim addressed in this decision was provided in this case.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the VA's October 2008 correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and the Veteran's statements and testimony in support of his claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2011 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

VA regulations provide special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845:  (1) Pulmonary function tests (PFT's) are required to evaluate these conditions except: (i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, evaluate based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient oxygen therapy is required.  (2) If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  (3) When the PFT's are not consistent with clinical findings, evaluate based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  (4) Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  (5) When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  (6) When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  (7) If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d) (2011).

Traumatic chest wall defects, pneumothorax, hernia, etc., diagnostic code 6843, are evaluated under the General Rating Formula for Restrictive Lung Disease (diagnostic codes 6840 through 6845) as follows:  

100 Percent - With FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.
60 Percent - With FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).
30 Percent - With FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.
10 Percent - With FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.
Or rate primary disorder. 

Note (1): A 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  
Note (2): Following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. 
Note (3): Gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (DC 5321), however, will not be separately rated.

38 C.F.R. § 4.97, General Rating Formula for Restrictive Lung Disease (2011).

In this case, service treatment records show the Veteran was treated for pneumonia and spontaneous pneumothorax in December 1964.  A closed thoracotomy was performed at that time.  A March 1966 report noted he complained of almost constant chest pain, but that X-ray studies had been negative.  The examiner noted tenderness to the left upper ribs with no treatment indicated.  The Veteran's March 1966 separation examination revealed complaints of shortness of breath and chest pain related to his spontaneous pneumothorax 15 months earlier.  

A July 1966 rating decision established service connection for spontaneous pneumothorax with thoracotomy scar.  A noncompensable rating was assigned.  

An April 1974 private medical report noted the Veteran had received hospital treatment in February 1973 due to recurrent problems from his spontaneous pneumothorax.  It was noted he experienced recurrent, intermittent pulmonary infections that responded to medication.  Subsequent private treatment records, including an April 2005 report, show review of the respiratory system was negative for productive or nonproductive cough, dyspnea on exertion, shortness of breath, or pleuritic chest pain.  

In correspondence received by VA on August 28, 2007, the Veteran, in essence, requested entitlement to an increased rating for his service-connected lung disability.  It was noted that he had many health problems associated with his collapsed lung in service.  In a November 2007 statement he reported he had been unable to work due to poor health caused by his diabetes, hypertension, and cardiovascular disorders.  He reported that all of his health problems had prevented him from obtaining employment in a December 2007 statement.

On VA respiratory disorders examination in December 2007 the Veteran reported that previously he had experienced frequent colds, but that over the past three to five years he had been taking flu shots and his frequency of colds had diminished.  He denied having required hospitalization, prolonged bed rest, antibiotic use for coughs or colds and denied chronic cough, hemoptysis, anorexia, orthopnea, or paroxysmal nocturnal dyspnea.  It was noted that he had recently undergone a stent placement and did not walk much so no comment could be provided as to dyspnea on exertion.  The examiner noted the Veteran was well developed, well nourished, and in no acute distress.  His chest was symmetrical with equal air entry, bilaterally, and no crackles, rhonchi, of wheezes.  The examiner reported that no limitations of respiratory function were seen.  An X-ray examination revealed no acute cardiopulmonary abnormalities.  The examiner subsequently reported that there was no evidence of pneumothorax or acute cardiopulmonary abnormalities.  

At his personal hearing in January 2011 the Veteran testified that after service he had experienced problems with pleurisy and colds that caused him to miss work.  He reported that as he had gotten older he tired very easily and was unable to walk much or run because of shortness of breath.  He denied having had any recent episodes of pneumonia or lung infections.  

On VA respiratory diseases examination in April 2011 the Veteran complained of intense pain with cold weather and reported a remote history of recurrent bouts of pleurisy, the last of which was approximately 10 years earlier.  He denied any current treatment.  The examiner noted a review of service treatment records revealed a history of spontaneous pneumothorax with pleural effusion, shortness of breath and chest pain post pneumothorax, pneumonia, and chest wall myositis.  A subsequent pulmonary history noted, in essence, there had been no recent history of nonproductive cough, productive cough, wheezing, non-anginal chest pain, fever, respiratory failure, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, chronic pulmonary mycosis, sleep apnea symptoms, spontaneous pneumothorax, asthma, bronchiectasis, gunshot wound with retained missile in lung, or pulmonary embolism.  There was a positive history of dyspnea, anorexia, night sweats, and pleurisy with empyema.  It was further noted that dyspnea had been onset with moderate exertion and that there had been pleurisy with empyema in 1999.  There was no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  

PFT's show that spirometry revealed pre-bronchodilator findings of FVC of 100 percent predicted, FEV1 of 88 percent predicted, and FEV1/FVC of 69 percent.  Post-bronchodilator findings revealed FVC of 111 percent predicted and FEV1 of 104 percent predicted.  It was noted there was a mild obstructive ventilatory defect that was improved with bronchodilators.  DLCO was 24.5 ml/mmHg/min and 108 percent predicted.  A computerized tomography (CT) scan revealed a saber-sheath trachea, an area of intralobular interstitial thickening and traction bronchiolectasis to the right lower lobe with honeycombing, intralobular interstitial thickening and traction bronchiectasis to the lateral aspect of the left lower lobe, and intralobular interstitial thickening and traction bronchiolectasis involving the posterior inferior portion of the left lower lobe.  The examiner provided diagnoses including pleurisy with underlying bronchiectasis/bronchiolectasis which was described as a mild obstructive lung disease.  It was noted that the disorder was a result of pneumothorax and that its effect on occupational activities was pain.  Shortness of breath and chest pain were also noted to hinder the Veteran's activities of daily living.  

Based upon the evidence of record, the Board finds the Veteran's residuals of spontaneous pneumothorax are manifested by subjective complaints of shortness of breath and pain, a remote history of pleurisy with underlying bronchiectasis/bronchiolectasis described as a mild obstructive lung disease.  While pulmonary function testing in April 2011 revealed a FEV-1/FVC of 69 percent which appears to warrant a 30 percent evaluation under the provisions of Diagnostic Code 6843 (FEV-1/FVC is between 56 to 70 percent), where the FEV-1 and the FVC are both greater than 100 percent, VA cannot assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d) (2011).  In this case, the post-bronchodilator FVC was 111 percent predicted and the FEV-1 was 104 percent predicted, both greater than 100 percent.  Therefore, a compensable evaluation is not in order.  There is no evidence of any greater disability manifested by PFT's indicating FEV-1 of 71- to 80-percent predicted or DLCO of 66- to 80-percent predicted nor of maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), an episode of acute respiratory failure, a requirement of outpatient oxygen therapy, an unresolved pleurisy with empyema, or an episode of total spontaneous pneumothorax with recent hospitalization.  

The Veteran's thoracotomy scar and the pain associated with that scar are separately rated.  There is no indication that any additional higher or separate ratings are warranted under any other diagnostic code.  In this regard, the Board has specifically considered the rating criteria for bronchiectasis.  Diagnostic Code 6601, for bronchiectasis, states that a 10 percent rating is warranted for symptoms of an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  This Diagnostic Code also sets forth higher ratings for greater impairment.  However, the Veteran's disability in this case does not meet the criteria for the minimum 10 percent rating as noted in the most recent examination, there was no recent evidence or report of cough, productive or otherwise, nor any recent treatment.  The most recent episode of pleurisy was reportedly over 10 years ago.  38 C.F.R. § 4.97, Diagnostic Code 6601 (2011).  Diagnostic Code 6601 also provides that bronchiectasis may be rated according to pulmonary impairment, as for chronic bronchitis, under Diagnostic Code 6600.  However, under this Diagnostic Code, pulmonary function testing criteria mirror the requirements under Diagnostic Code 6843.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2011).  Therefore, the Board finds the claim for entitlement to a compensable schedular rating for the residuals of spontaneous pneumothorax must be denied.

The Board acknowledges the Veteran's assertions suggesting that his respiratory disability is more severe than the current rating reflects.  The Veteran, as a lay person, is competent to provide such evidence of how his lung disability affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  He is competent to report that which he can experience or observe and is deemed credible, in this regard.  However, as a lay person lacking in medical training and expertise, the Veteran cannot provide a competent medical opinion regarding the severity of his disability including clinical evaluation and laboratory studies, and to that extent, his reports are outweighed by the detailed opinions provided by the medical professionals who evaluated the Veteran's service-connected disability and provided the relevant clinical testing to rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Finally, the Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds the overall evidence of record in this case demonstrates the schedular evaluation is adequate for the service-connected disability at issue.  The rating criteria considered adequately describes the impairment the Veteran experiences as a result of his service-connected residuals of spontaneous pneumothorax disability.  The disability is shown to have resulted in no more than a mild obstructive ventilatory defect without indication of a marked interference on employment including as a result of demonstrated residual pain.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

Entitlement to a compensable rating for the residuals of spontaneous pneumothorax is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


